Case 1:20-cv-24523-KMW Document 55 Entered on FLSD Docket 11/11/2020 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                     1:20-CV-24523-KMW

  GILEAD SCIENCES, INC., GILEAD
  SCIENCES IRELAND UC,

         Plaintiffs,

  v.

  AJC MEDICAL GROUP, INC., et al.

        Defendants.
  ________________________________/
       RESPONSE IN OPPOSITION TO PLAINTIFFS’ EXPEDITED MOTIONS FOR
       TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION,
         MOTION TO DISSOLVE TEMPORARY RESTRAINING ORDER AND
                     MEMORANDUM OF LAW IN SUPPORT

         Defendants, Florimed Medical Center Corp. (“Florimed”) and Dr. Tomas Wharton
  (collectively “Defendants” or “Dr. Wharton”) respond in opposition 1 to the motion for entry of a
  temporary restraining order, followed by a preliminary injunction, and related relief filed by Gilead
  Sciences, Inc. and Gilead Sciences Ireland UC, DE-3, and moves to dissolve the Court’s November
  3, 2020 Temporary Restraining Order, DE-27. In support Defendants state as follows:
         I.      INTRODUCTION
         To the extent it would discontinue his ability to prescribe PrEP medication for his patients,
  Dr. Wharton respectfully requests that this Court deny Plaintiffs’ request for drastic and
  extraordinary relief via entry of a preliminary injunction. Plaintiffs’ Motion should be denied for
  the following reasons: (1) Plaintiffs are unable to prove that they are likely to succeed on the
  merits; (2) Plaintiffs are unable to prove a substantial risk of irreparable harm or an inadequate
  remedy at law; (3) the harm to Defendants caused by the entry of an injunction far outweighs any
  potential harm to Plaintiffs as it pertains to the allegations against Dr. Wharton; and (4) entry of
  an injunction is adverse to the public interest.
         Plaintiffs have improperly sued Dr. Wharton based on speculation. Despite Plaintiffs’
  conjecture, at all pertinent times, Dr. Wharton had no affiliation with co-Defendant, Doctors


  1
    Dr. Wharton does not object to, or seek to dissolve for purposes of the TRO, the requirement
  that Defendants maintain all files and not remove or destroy any of them. See DE-27 ¶ 6.
Case 1:20-cv-24523-KMW Document 55 Entered on FLSD Docket 11/11/2020 Page 2 of 8




  United, Inc. d/b/a Doctors United Corp. (“Doctors United”). Notably, the brief affiliation that Dr.
  Wharton had with Doctors United took place before Doctors United had obtained approval for its
  340B Drug Pricing Program Designation, which allowed it to prescribe Gilead’s HIV prevention
  pharmaceuticals in 2019. 2 As Plaintiffs’ own filings indicate, any affiliation Dr. Wharton had with
  Doctors United ended in 2018. Accordingly, Plaintiffs’ timeline exonerates Dr. Wharton of
  wrongdoing. Conclusory allegations of guilt by association are insufficient to warrant the entry of
  a preliminary injunction.
          Plaintiffs’ Complaint alleges that Dr. Wharton was briefly affiliated with Doctors United
  before Gilead’s HIV prevention medication, TRUVADA® and DESCOVY®, were even in play
  for purposes of the parties in this lawsuit. Doctors United’s unilateral and unauthorized use of Dr.
  Wharton’s office addresses created the false appearance that Dr. Wharton had some sort of
  affiliation with Doctors United as it pertains that companies’ business practices and method of
  prescribing TRUVADA® and DESCOVY®. Despite Plaintiffs’ unsupported allegations, at all
  relevant times, Dr. Wharton has had no affiliation with Doctors United.
          Enjoining Florimed from allowing his patients to participate Gilead’s Advancing Access®
  Patient Assistance Program (“PAP”) or Medication Assistance Program (“MAP”), and effectively
  stopping Dr. Wharton from properly providing PrEP medication to eligible patients would frustrate
  the very purpose of the overbroad injunction Plaintiffs seek – to continue to save lives through
  HIV prevention treatment. Accordingly, granting a preliminary injunction against Dr. Wharton
  and Florimed would be improper and Plaintiff’s Motion should be denied.
          II.       BACKGROUND
          Dr. Wharton is a medical doctor who provides pre-exposure prophylaxis (or PrEP)
  treatment to his eligible patients. See Declaration of Tomas Wharton attached Exhibit A ¶ 2. 3 Dr.
  Wharton owns Florimed. Id. ¶ 3.
          On June 13, 2018, Dr. Wharton was named president of Doctors United. See id. ¶ 4. On
  December 21, 2018, Dr. Wharton was removed as president of Doctors United and since then has
  not had any affiliation with Doctors United. Id. ¶ 5. Any contrary representations by Doctors
  United would be false. Id.


  2
      Dr. Wharton was permitted to utilize his 340B Designation in early 2020. See Ex. A.
  3
      Dr. Wharton’s Declaration will be filed under separate cover.


                                                Buchanan Ingersoll & Rooney PC
          One Biscayne Tower, Two South Biscayne Boulevard, Suite 1500, Miami, FL 33131-1822; T 305 347 4080; F 305 347 4089
Case 1:20-cv-24523-KMW Document 55 Entered on FLSD Docket 11/11/2020 Page 3 of 8




          Upon information and belief, in 2019, after Dr. Wharton ended his brief affiliation with
  Doctors United, Doctors United obtained approval for its 340B Drug Pricing Program Designation
  that permitted it to prescribe TRUVADA® and DESCOVY® to eligible patients. Id. ¶ 6. On
  November 20, 2019, Florimed obtained approval for its 340B Drug Pricing Program Designation
  that ultimately permitted Dr. Wharton to prescribe TRUVADA® and DESCOVY® to eligible
  patients starting in January of 2020. Id. ¶ 7. Dr. Wharton has never participated – directly or
  indirectly – in the actions described in Plaintiffs’ Complaint. Id. ¶ 8.
           Despite Plaintiffs’ allegations, Dr. Wharton has not prescribed a total of 766 bottles of
  PrEP medication. He has properly prescribed far less than that amount to his eligible patients. See
  id. at 9.
          III.      MEMORANDUM OF LAW
          A.        Standard
          To succeed in obtaining a preliminary injunction, a plaintiff must prove: (1) a substantial
  likelihood of success on the merits, (2) a substantial risk of irreparable harm, (3) that the defendant
  would not be excessively harmed by the injunction and (4) that the injunction is not adverse to the
  public interest. Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2002).
          The Eleventh Circuit cautions that “‘[a] preliminary injunction is an extraordinary remedy
  not to be granted unless the movant clearly established the burden of persuasion as to each of the
  four prerequisites.” Id. at 1176; see also Four Seasons Hotels and Resorts, B.V. v. Consorcio
  Barr, S.A., 320 F.3d 1205, 1210 (11th Cir. 2003); see also Liberty Am. Ins. Group v. WestPoint
  Underwriters, LLC, 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001) (recognizing that an injunction
  is an “‘extraordinary and drastic remedy’ not be granted unless the movant clearly carries the
  burden of persuasion on all four factors”)(emphasis added).
          B.        Plaintiffs are not entitled to entry of a preliminary injunction because they are
                    not likely to succeed on the merits of their claims.
          Plaintiffs cannot meet the burden of proof necessary to show success and, therefore, the
  preliminary injunction should be denied. “In determining whether to enter a preliminary
  injunction, the first element, the likelihood of success on the merits, is generally considered the
  most important.” Oce N. Am., Inc. v. Caputo, 416 F. Supp. 2d 1321, 1325 (S.D. Fla. 2006) (citing
  Garcia-Mir v. Meese, 78 1 F.2d 1450, 1453 (11th Cir. 1986)). “A failure to meet this first element
  can defeat the party’s request for a preliminary injunction regardless of its ability to establish any


                                                Buchanan Ingersoll & Rooney PC
          One Biscayne Tower, Two South Biscayne Boulevard, Suite 1500, Miami, FL 33131-1822; T 305 347 4080; F 305 347 4089
Case 1:20-cv-24523-KMW Document 55 Entered on FLSD Docket 11/11/2020 Page 4 of 8




  of the other elements. Id. (citing Haitian Refugee Ctr. v. Christopher, 43 F.3d 1431, 1432 (11th
  Cir. 1995). A preliminary injunction should only be granted if the movant carries the burden of
  persuasion. Id. (citing Four Seasons Hotels and Resorts, B.V. v. Consorcio Barr, S.A., 320 F.3d
  1205, 1210 (11th Cir. 2003)).
           Plaintiffs have failed to meet their burden of persuasion because they offer no concrete
  allegations that Dr. Wharton has committed or assisted other parties in committing the alleged
  fraudulent acts. In their Complaint and Motion, Plaintiffs seek entry of a preliminary injunction
  purportedly predicated upon Defendants’ fraudulent conduct. DE-1 ¶1, DE-3. However, Plaintiffs
  failed to allege that Florimed or Dr. Wharton specifically were involved in the alleged fraud.
  Instead, Plaintiffs offer speculation and innuendo by way of an affidavit executed by private
  investigator Emilio Garcia, DE-7, who put forth no evidence against Florimed and Wharton.
           Without citing supportive facts, Mr. Garcia insinuates that Dr. Wharton was complicit in
  the fraudulent acts allegedly committed by Doctors United merely because, from June 2018 to
  December 2018, Dr. Wharton was listed as President of that company. See id. ¶¶ 34-35. The
  affidavit muses that, because Dr. Wharton was listed in that capacity, he must have done something
  wrong, despite the fact that Doctors United did not yet have its 340B designation until after Dr.
  Wharton ended his brief affiliation with that company. 4 Stretching this imaginative logic further,
  the affidavit tacitly surmises that because Dr. Wharton is a corporate officer of Florimed, Florimed
  also must have been involved in the alleged wrongdoing.
           The relevant paragraphs of Mr. Garcia’s affidavit are as follows:
           Additional filings with the Florida Division of Corporations show that in May 2018,
           Defendant Jennifer John Carbon was removed as President [of Doctors United].
           Ex. 3. In June 2018, Defendant Tomas Wharton was added as President; he was
           removed from this role in December 2018. Ex. 4; Ex. 5. Defendant Wharton is
           currently a corporate officer of Defendant Florimed, a company that operates a
           healthcare clinic. See infra ¶ 35.
           ****
           Defendant Florimed is a For-Profit corporation with its current principal place of
           business at 311 NE 8th Street, Suite 110, Homestead, Florida 33030. Ex. 18.




  4
      See Ex. A.


                                                 Buchanan Ingersoll & Rooney PC
           One Biscayne Tower, Two South Biscayne Boulevard, Suite 1500, Miami, FL 33131-1822; T 305 347 4080; F 305 347 4089
Case 1:20-cv-24523-KMW Document 55 Entered on FLSD Docket 11/11/2020 Page 5 of 8




         According to the latest filings with the Florida Secretary of State, the company’s
         sole corporate officer is Defendant Tomas Wharton. Id. Defendant Wharton is also
         a former President of Defendant Doctors United. See infra ¶ 20.

  DE-7 ¶¶ 20, 34, 35.
         The investigator never offers a statement that could be construed as directly implicating
  Dr. Wharton in the alleged fraud conspiracy. He effectively states that, in his experience, the
  “overlap” among the various companies suggests that something was amiss:
         My investigation found that there is considerable overlap in the management and
         operations of the Entity Defendants, including in how these Defendants conduct
         their business with respect to the MAP.

         In my experience, these types of overlapping and opaque corporate structures are
         the hallmarks of a business created to defraud. A legitimate business typically seeks
         to leverage the synergies of a shared business name, rather than obscure the true
         nature of its relationship with its affiliates and subsidiaries.

  DE-7 ¶¶ 8, 9.
         Therefore, Plaintiffs’ allegations against Florimed and Wharton are conclusory statements
  that offer no supportive facts or logical inferences that could support a good faith claim against
  Dr. Wharton. Besides Dr. Wharton’s Declaration, Plaintiffs’ own Complaint shows that the
  timeline does not implicate Dr. Wharton in the alleged conspiracy:
         Advancing Access® records show that since 2019, the Clinic and Pharmacy
         Defendants have enrolled individuals in the MAP and made redemption claims at
         rates that significantly exceed the enrollment and prescribing activity of all other
         healthcare providers in Florida.

  DE-1 ¶ 165 (emphasis added). In fact, the FDA had not even approved DESCOVY® for PrEP
  until 2019. Id. ¶ 131.
         The timeline offered in Plaintiffs’ own pleading contradicts the assertion that Dr. Wharton
  was complicit in Doctors United’s alleged bad acts. It is axiomatic that conclusory allegations
  based on speculation cannot form the basis of a preliminary injunction. See Axiom Worldwide,
  Inc. v. HTRD Grp. H.K. Ltd., 2015 BL 442499 (M.D. Fla. 2015) (denying a preliminary injunction
  because the allegations made were conclusory); Island Wifi Ltd. LLC v. At&t Mobility Nat’l
  Accounts LLC, 2020 BL 419750, 2 (S.D. Fla. Sept. 14, 2020) (Plaintiff needs more than conclusory
  arguments that it has a substantial likelihood of success to be granted a preliminary injunction);
  Reese v. JPMorgan Chase & Co., 686 F. Supp. 2d 1291, 1306 (S.D. Fla. 2009) (denying the



                                               Buchanan Ingersoll & Rooney PC
         One Biscayne Tower, Two South Biscayne Boulevard, Suite 1500, Miami, FL 33131-1822; T 305 347 4080; F 305 347 4089
Case 1:20-cv-24523-KMW Document 55 Entered on FLSD Docket 11/11/2020 Page 6 of 8




  preliminary injunction because the Plaintiff did not show how they are likely to succeed on the
  merits or provide facts to support the allegations) (quoting Church v. City of Huntsville, 30 F.3d
  1332, 1342 (11th Cir.1994)). 5 Therefore, Plaintiffs are unlikely to succeed on the merits and their
  motion for preliminary injunction should be denied.
         C.        Plaintiffs are not entitled to entry of a preliminary injunction because
                   Plaintiffs have failed to allege irreparable harm.
         The sole purpose of providing the extraordinary remedy of injunctive relief is to prevent
  irreparable harm from occurring in the future. See Dombrowski v. Pfister, 380 U.S. 479, 485 (1965)
  (noting that “[i]njunctive relief looks to the future”) (emphasis added); see also Alabama v. US
  Army Corps of Engineers¸ 424 F. 3d 1117, 1133 (11th Cir. 2005) (citing United Bonding, Ins. Co.
  v. Stein, 410 F. 2d 483, 486-87 (3d Cir. 1969)); see also NE Fla. Chp. Of Ass’n of Gen. Contractors
  of Amer. v. City of Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990) (quoting Frejlach v. Butler,
  573 F.2d 1026, 1027 (8th Cir. 1978)).
         While Plaintiffs may have offered sufficient allegations of a substantial risk of irreparable
  harm if certain other Defendants continue conducting the alleged bad acts, they fall short when it
  comes to Dr. Wharton. As stated previously, Plaintiffs’ case against Dr. Wharton relies on an
  unfounded ‘guilty-by-association’ theory that cannot form the basis of an injunction.
         D.        The harm to Dr. Wharton would outweighs any harm to Plaintiffs
         Plaintiffs will feel very little effect from the preliminary injunction. Gilead is a publicly
  traded company with yearly revenue over $20 billion. Plaintiffs have failed to show any concrete
  evidence to support its allegations that Defendants are fraudulently acting according to the
  allegations in the Complaint.
         Significantly, Dr. Wharton’s practice is focused on HIV prevention. As Plaintiffs’ filings
  support, Gilead’s medication is an important component of preventing HIV. Dr. Wharton has, at


  5
   James v. Ramsey, 2020 BL 197814 (S.D. Fla. May 26, 2020) (conclusory allegations made by
  plaintiff do not meet the burden of showing likelihood of success on the merits); Mason v. Fla.
  Dep't of Corr., 2016 BL 297290, 2 (S.D. Fla. Sept. 09, 2016) (Plaintiff’s vague, conclusory, and
  speculative allegations “fail to satisfy the factors necessary to meet the exceedingly high bar for
  granting this extraordinary remedy.”); Sylvestre v. Palm Beach Cty. Sheriff's Office, 2017 BL
  17454, 3 (S.D. Fla. Jan. 19, 2017) (“The allegations are too vague, conclusory, and uncertain to
  warrant issuance of a preliminary injunction.”).




                                               Buchanan Ingersoll & Rooney PC
         One Biscayne Tower, Two South Biscayne Boulevard, Suite 1500, Miami, FL 33131-1822; T 305 347 4080; F 305 347 4089
Case 1:20-cv-24523-KMW Document 55 Entered on FLSD Docket 11/11/2020 Page 7 of 8




  all relevant times, operated his clinic legitimately and legally, unlike the other named defendants
  who, according to Plaintiffs, are purportedly breaking the law and taking advantage of
  disenfranchised patients. See DE-1.
          To stop the operations of a legitimate clinic that was properly providing the drugs to
  eligible patients and potentially saving the lives of those patients would frustrate the very purpose
  of Plaintiffs’ injunction.         Without concrete evidence – or even allegations – to show that
  Defendants have acted fraudulently, granting an injunction against Dr. Wharton would harm Dr.
  Wharton’s patients and his practice more than a denial would harm Gilead.
          E.       Entry of the injunction would be contrary to the public interest.
          It is against the public interest to allow litigants to obtain a preliminary injunction based
  solely on speculation. See Plumbers & Pipefitters Local 295 v. G & W Plumbing, Co., 2006 BL
  40320, 4 (M.D. Fla. 2006) (finding it against public policy and due process concerns to grant an
  injunction when little evidence is available and is contested). Public policy is not served “by
  bypassing the traditional route of discovery and trial in favor of granting relief first, and requiring
  proof later.” Id.
          Plaintiffs have failed to allege concrete facts that would support the accusation that
  Florimed or Dr. Wharton are involved in the fraudulent conduct Described in Plaintiffs’
  Complaint. The only evidence it offers is that Dr. Wharton was briefly listed as President of
  Doctors United for before Doctors United was approved to prescribe TRUVADA®, and before
  the FDA even approved DESCOVY®. Granting a preliminary injunction in the absence of any
  non-speculative allegations would be harmful to the public’s interest. Plaintiffs’ motion should
  therefore be denied.
          IV.      CONCLUSION
          WHEREFORE, Defendants, Dr. Tomas Wharton and Florimed Medical Center Corp.,
  respectfully request that the Court deny Plaintiff’s request for a preliminary injunction and to
  dissolve the Temporary Restraining Order.




                                               Buchanan Ingersoll & Rooney PC
         One Biscayne Tower, Two South Biscayne Boulevard, Suite 1500, Miami, FL 33131-1822; T 305 347 4080; F 305 347 4089
Case 1:20-cv-24523-KMW Document 55 Entered on FLSD Docket 11/11/2020 Page 8 of 8




         Dated: November 11, 2020
                                                           Respectfully Submitted,

                                                           Buchanan Ingersoll & Rooney PC
                                                           One Biscayne Tower
                                                           2 South Biscayne Blvd., Suite 1500
                                                           Miami, Florida 33131
                                                           Telephone: (305) 766-4580
                                                           By: /s/ Kyle B. Teal
                                                           Kyle B. Teal, Esq.
                                                           Florida Bar No. 99193
                                                           Kyle.Teal@bipc.com

                                          CERTIFICATE OF SERVICE
         I hereby certify that on November 11, 2020, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF and through that filing served all counsel of record.
                                                           By: /s/ Kyle B. Teal         l
                                                               Kyle B. Teal, FBN: 99193




                                              Buchanan Ingersoll & Rooney PC
        One Biscayne Tower, Two South Biscayne Boulevard, Suite 1500, Miami, FL 33131-1822; T 305 347 4080; F 305 347 4089
